
	

113 HR 4759 IH: To direct the Secretary of Veterans Affairs to carry out a pilot program under which eligible veterans may elect to receive hospital care and medical services at non-Department of Veterans Affairs facilities, and for other purposes.
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4759
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. LoBiondo introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out a pilot program under which eligible
			 veterans may elect to receive hospital care and medical services at
			 non-Department of Veterans Affairs facilities, and for other purposes.
	
	
		1.Pilot program on Department of Veterans Affairs fee-basis health care
			(a)Pilot programBeginning not later than one year after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall carry out a two-year pilot program under which—
				(1)eligible veterans may elect to receive hospital care and medical services at non-Department of
			 Veterans Affairs facilities; and
				(2)the Secretary shall reimburse such facilities for the cost of such care and services.
				(b)Eligible veteranFor purposes of the pilot program under this section, an eligible veteran is a veteran who—
				(1)is enrolled in the patient enrollment system of the Department of Veterans Affairs under section
			 1705 of title 38, United States Code; and
				(2)resides in a geographic area selected by the Secretary under subsection (c).
				(c)Selection of geographic areasThe Secretary shall select one geographic area within each Veterans Integrated Service Network for
			 participation in the pilot program. For Veterans Integrated Service
			 Network 4, the Secretary shall select NJ–2 as the geographic area for
			 participation in the pilot program.
			(d)Identification cardUnder the pilot program, the Secretary shall issue to each eligible veteran who elects to receive
			 hospital care and medical services at non-Department facilities a unique
			 identification card. The Secretary shall take such steps as may be
			 necessary to ensure that such veterans receive such care and services at
			 such non-Department facilities upon presentation of the identification
			 card.
			(e)ReportNot later than 180 days after the conclusion of the pilot program under this section, the Secretary
			 shall submit to the Committees on Veterans’ Affairs of the Senate and
			 House of Representatives a report on the pilot program. Such report shall
			 include the Secretary’s analysis of the success of the pilot program and
			 any recommendations for extending or expanding the pilot program.
			
